Name: 78/472/Euratom: Council Decision of 30 May 1978 on the conferment of advantages on the 'Joint European Torus (JET), Joint Undertaking'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  taxation;  electrical and nuclear industries;  business classification;  European construction
 Date Published: 1978-06-07

 Avis juridique important|31978D047278/472/Euratom: Council Decision of 30 May 1978 on the conferment of advantages on the 'Joint European Torus (JET), Joint Undertaking' Official Journal L 151 , 07/06/1978 P. 0023 - 0024 Greek special edition: Chapter 12 Volume 1 P. 0248 Spanish special edition: Chapter 12 Volume 3 P. 0114 Portuguese special edition Chapter 12 Volume 3 P. 0114 **** COUNCIL DECISION OF 30 MAY 1978 ON THE CONFERMENT OF ADVANTAGES ON THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' ( 78/472/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 48 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE AGREEMENT OF 3 MAY 1978 BETWEEN THE COMMUNITY AND THE GOVERNMENT OF THE UNITED KINGDOM , WHEREAS THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' ESTABLISHED BY COUNCIL DECISION 78/471/EURATOM FOR A DURATION OF 12 YEARS HAS FOR OBJECT THE CONSTRUCTION , OPERATION AND EXPLOITATION , AS PART OF THE COMMUNITY FUSION PROGRAMME AND FOR THE BENEFIT OF THE PARTICIPANTS THEREIN , OF A LARGE TORUS FACILITY OF TOKAMAK-TYPE AND ITS AUXILIARY FACILITIES ( JOINT EUROPEAN TORUS - JET ) IN ORDER TO EXTEND THE PARAMETER RANGE APPLICABLE TO CONTROLLED THERMONUCLEAR FUSION EXPERIMENTS UP TO CONDITIONS CLOSE TO THOSE NEEDED IN A THERMONUCLEAR REACTOR ; WHEREAS JET WILL BE CONSTRUCTED IN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND , AT CULHAM , IN THE COUNTY OF OXFORD ; WHEREAS THE IMPLEMENTATION OF THE JET PROJECT WILL CONSTITUTE AN IMPORTANT STAGE IN THE ADVANCEMENT OF THE FUSION PROGRAMME TO THE STATUS OF CONTROLLED THERMONUCLEAR FUSION APPLICATIONS FROM WHICH THE COMMUNITY COULD DERIVE BENEFIT , IN PARTICULAR IN THE MORE GENERAL CONTEXT OF THE SECURITY OF ITS LONG-TERM ENERGY SUPPLY ; WHEREAS THE ENTRY AND RESIDENCE IN EACH MEMBER STATE FOR NATIONALS OF MEMBER STATES MADE AVAILABLE TO THE JOINT UNDERTAKING AND FOR THEIR SPOUSES AND DEPENDENT MEMBERS OF THEIR FAMILIES ARE ENSURED BY THE EEC TREATY AND ITS IMPLEMENTING REGULATIONS ; WHEREAS BECAUSE OF THE PARTICULAR NATURE OF THE JET PROJECT AND ITS IMPORTANCE FOR THE DEVELOPMENT OF CONTROLLED THERMONUCLEAR FUSION RESEARCH AND IN ORDER TO PROMOTE A SOUND AND ECONOMIC MANAGEMENT OF THE JOINT UNDERTAKING THERE IS A NEED TO CONFER ON THE JOINT UNDERTAKING CERTAIN ADVANTAGES PROVIDED FOR IN ANNEX III TO THE TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE MEMBER STATES SHALL CONFER ON THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' , AS LONG AS IT EXISTS , AND WITHIN THE SCOPE OF ITS OFFICIAL ACTIVITIES THE FOLLOWING ADVANTAGES PROVIDED FOR IN ANNEX III TO THE TREATY : PARAGRAPH 4 OF ANNEX III : EXEMPTION FROM ALL DUTIES AND CHARGES LEVIED UPON ACQUISITION OF IMMOVABLE PROPERTY AND FROM ALL REGISTRATION AND RECORDING CHARGES . PARAGRAPH 5 : EXEMPTION FROM ALL DIRECT TAXES TO WHICH THE JOINT UNDERTAKING , ITS PROPERTY , ASSETS AND REVENUE MIGHT OTHERWISE BE LIABLE . PARAGRAPH 6 : EXEMPTION FROM ALL CUSTOMS DUTIES AND CHARGES HAVING EQUIVALENT EFFECT AND FROM ALL PROHIBITIONS AND RESTRICTIONS ON IMPORTS OR EXPORTS , WHETHER OF AN ECONOMIC OR OF A FISCAL NATURE , WITH REGARD TO : ( A ) SCIENTIFIC AND TECHNICAL EQUIPMENT , EXCLUDING BUILDING MATERIALS AND EQUIPMENT FOR ADMINISTRATIVE PURPOSES ; ( B ) SUBSTANCES WHICH HAVE BEEN OR ARE TO BE PROCESSED IN THE JOINT UNDERTAKING . PARAGRAPH 7 : WITHIN THE SCOPE OF PARAGRAPH 7 THE JOINT UNDERTAKING MAY TRANSFER WITHOUT RESTRICTION IN THE CURRENCY OF A MEMBER STATE ITS HOLDINGS IN THE CURRENCY OF ANOTHER MEMBER STATE , TO THE EXTENT NECESSARY TO ENABLE THEM TO BE USED FOR THE OBJECTS OF THE JOINT UNDERTAKING . THE JOINT UNDERTAKING MAY FREELY MAKE USE OF AMOUNTS IN THE CURRENCIES OF NON-MEMBER STATES DERIVED FROM THE CONTRIBUTIONS OF ITS MEMBERS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES AND TO THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' . DONE AT BRUSSELS , 30 MAY 1978 . FOR THE COUNCIL THE PRESIDENT I . NOERGAARD